IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT KNOXVILLE            FILED
                              AUGUST 1997 SESSION
                                                               January 15, 1998

STATE OF TENNESSEE                       )                    Cecil Crowson, Jr.
                                                              Appellate C ourt Clerk
                                         )    NO. 03C01-9612-CR-00450
             Appellant,                  )
                                         )    CUMBERLAND COUNTY
v.                                       )
                                         )    Hon. Leon C. Burns, Jr., Judge
DAREL G. BOLIN                           )
                                         )     (Post Conviction)
             Appellee.                   )
                                         )
                                         )


For the Appellant                             For the Appellee

Charles W. Burson                             Joe L. Finley, Jr.
Attorney General & Reporter                   Assistant Public Defender
                                              215 Reagan Street
Michael J. Fahey, II                          Cookeville, TN. 38501
Assistant Attorney General
450 James Robertson Parkway
Nashville, TN. 37243-0493

William Edward Gibson
145 South Jefferson Avenue
Cookeville, TN. 38501-3424

David A. Patterson
Assistant District Attorney General
145 South Jefferson Avenue
Cookeville, TN. 38501-3424




OPINION FILED:_____________________

REVERSED AND REMANDED

WILLIAM M. BARKER, JUDGE
                                                    OPINION

         The appellant, State of Tennessee, appeals the Cumberland County Criminal

Court’s decision to grant post-conviction relief to the defendant, Darel G. Bolin. After

a jury trial in 1992, the defendant was convicted of aggravated sexual battery and was

sentenced as a Range I standard offender to twelve years in the Tennessee

Department of Correction.1 The defendant, thereafter, filed a direct appeal to this

Court and we affirmed his conviction. See State v. Darel G. Bolin, No. 03C01-9407-

CR-00269 (Tenn. Crim. App. at Knoxville, April 18, 1995). 2

         After a careful review of the record, we reverse the trial court’s order granting

the defendant’s petition for post-conviction relief.

         In his post-conviction petition, defendant challenged the validity of the

indictment charging him with aggravated rape. He argued that the indictment was

fatally deficient in failing to include the requisite mens rea for the aggravated rape

offense. The trial court followed this Court’s decision in State v. Roger Dale Hill, Sr.,3

and granted post-conviction relief.

         Our supreme court, however, has recently reversed the decision in Hill. See

State v. Roger Dale Hill, No. 01S01-9701-CC-0005 (Tenn. at Nashville, Nov. 3, 1997).

The Court recognized that modern statutory codes serve to avoid the hypertechnical

requirement of common law pleading. Therefore, as reasoned by the Court, an

omission of the mens rea element from an offense is not always fatal to the

indictment. Slip op. at 5-6. The Court held that an indictment is legally sufficient if:

(1) Its language satisfies the constitutional requirement of notice to the accused, (2) Its

form meets the requirements set forth in Tennessee Code Annotated section 40-13-



         1
         The defendant was originally indicted by the Cumberland County Grand Jury for the offense of
aggrav ated rap e. The ju ry, howeve r, convicte d him o f the lesse r offens e of agg ravated sexua l battery.

         2
         The supr em e cou rt gra nted defe nda nt’s p etition for pe rm issio n to a ppe al and affirm ed his
conviction . See State v. Bolin , 922 S.W .2d 870, 875 (Tenn. 1996 ).

         3
         No. 01C 01-950 8-CC -00267 (Tenn . Crim. A pp. at Na shville, June 20, 1996 ), per. app. granted
(Tenn. 1996).

                                                         2
202 (Supp. 1996), 4 and (3) The requisite mental state can be logically inferred from

the alleged criminal conduct. Slip op. at 3.

        The indictment in this case is virtually identical to the indictment in Hill. Its

states in pertinent part:

        The Grand Jurors for the State of Tennessee, upon their oath present
        that Darel G. Bolin, a/k/a Darl G. Bolin, on several occasions during the
        past three (3) years, in Cumberland County, Tennessee, and before the
        finding of this indictment, did unlawfully sexually penetrate [K.N.], a
        person less than thirteen (13) years of age, in violation of T.C.A. 39-13-
        502 (a)(4), and against the peace and dignity of the State of Tennessee.

        Following the supreme court’s decision in Hill, we find that the mens rea

element can be inferred from the indictment language charging the defendant with

aggravated rape. Moreover, the indictment sets forth the facts constituting the offense

and provides the defendant with sufficient notice of the charges as mandated by our

constitution. Accordingly, we conclude that the indictment is valid.

        Based upon the foregoing, the trial court’s order of post-conviction relief is

reversed and the case is remanded to the trial court to reinstate the defendant’s

conviction and sentence in accordance with this opinion.



                                                          ____________________________
                                                          WILLIAM M. BARKER, JUDGE



CONCUR:


________________________
GARY R. WADE, JUDGE


________________________
PAUL G. SUMMERS, JUDGE




        4
         Unde r Tenn essee Code Annota ted sec tion 40-13 -202 (S upp. 199 6), an indictm ent m ust state
the charged offense in ordinary and concise language that will provide the accused with a common
unders tanding a nd will enab le the trial cour t to enter a p roper jud gme nt.

                                                     3